ITEM 77O Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund On April 11, 2011, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased 15,280 shares of common stock issued by PPL Corporation (CUSIP NO. 69351T106) (the "Common Stock") at a purchase price of $25.30 per share includingunderwriting discountsand commissionsof $0 per share. The Common Stock was purchased from Credit Suisse Securities (USA) LLC, a member of the underwriting syndicate of which BNY Capital Markets, an affiliate of the Fund's investment adviser, was also a member. BNY Capital Markets received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fennerand Smith Incorporated Credit Suisse Securities (USA) LLC Barclays Capital Inc. Morgan Stanley & Co. Incorporated Wells Fargo Securities, LLC Citigroup Global Markets Inc. J.P. Morgan Securities LLC UBS Securities LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. The Williams Capital Group, L.P. Santander Investment Securities Inc. Scotia Capital (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. RBS Securities Inc. BNP Paribas Securities Corp. Credit Agricole Securities (USA) Inc. Mizuho Securities USA Inc. PNC Capital Markets LLC BNY Mellon Capital Markets, LLC KeyBanc Capital Markets Inc. RBC Capital Markets, LLC SunTrust Robinson Humphrey, Inc Piper Jaffray & Co. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 20, 2011. These materials include additional information about the terms of the transaction.
